Exhibit 10.9

--------------------------------------------------------------------------------

 

DIRECTORS’ DEFERRED COMPENSATION PLAN I

 

Amended and Restated

effective

January 1, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

 

As used in this Plan, the following terms shall have the meanings herein
specified:

 

1.1 95% Withdrawal - shall have the meaning provided herein at Section 7.1.

 

1.2 Business Combination - shall have the meaning provided herein at
Section 1.4(c).

 

1.3 Cash Unit - shall mean the entry in a Deferred Compensation Account of a
credit equal to One Dollar ($1.00).

 

1.4 Change in Control - shall mean the occurrence of any of the following
events:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934, as amended) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (1) the then-outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(2) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this Section (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any company controlled by, controlling
or under common control with the Company, or (D) any acquisition by any entity
pursuant to a transaction that complies with Sections (c)(1), (c)(2) and (c)(3)
of this definition;

 

(b) Individuals who, as of September 6, 2001, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

 

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the

 

1



--------------------------------------------------------------------------------

acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (1) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

1.5 Change in Control Election - shall have the meaning provided herein at
Section 7.1

 

1.6 Committee - shall mean the Governance Committee of the Board of Directors of
Sunoco, Inc.

 

1.7 Company - shall mean Sunoco, Inc., a Pennsylvania corporation. The term
“Company” shall include any successor to Sunoco, Inc., any subsidiary or
affiliate which has adopted the Plan, or a corporation succeeding to the
business of Sunoco, Inc., or any subsidiary or affiliate by merger,
consolidation, liquidation or purchase of assets or stock or similar
transaction.

 

1.8 Compensation - shall mean those fees and retainers payable by the Company to
a Participant in consideration for his or her service as a Director.

 

2



--------------------------------------------------------------------------------

1.9 Deferred Compensation Account - shall mean, with respect to any Participant,
the total amount of the Company’s liability for payment of voluntary deferred
compensation to the Participant under this Plan, including any accumulated
interest and/or Dividend Equivalents.

 

1.10 Deferred Payment Election Form - shall mean and refer to the written
election by a Participant, in the form prescribed by the Committee, to
voluntarily defer the payment of all or a portion of such Participant’s
Compensation under this Plan pursuant to Article II hereof.

 

1.11 Director - shall mean a member of the Board of Directors of Sunoco, Inc.

 

1.12 Dividend Equivalent - shall mean the entry in a Deferred Compensation
Account or a Restricted Deferred Compensation Account of a dividend credit with
respect to a Share Unit, each Dividend Equivalent being equal to the dividend
paid from time to time on a Share.

 

1.13 Form of Continuing Deferral - shall mean and refer to the written
commitment by a Participant, in the form prescribed by the Committee, to
mandatorily defer the payment of all of the Yearly Credit awarded to such
Participant under this Plan pursuant to Article IV hereof.

 

1.14 Incumbent Board - shall have the meaning provided herein at Section 1.4(b).

 

1.15 Interest Equivalent - shall mean the entry in a Deferred Compensation
Account of an interest credit with respect to a Cash Unit, compounded on the
basis of the balance in the Participant’s Deferred Compensation Account,
applying the interest factor approved by the Committee each year for such
purpose.

 

1.16 Outstanding Company Common Stock - shall have the meaning provided herein
at Section 1.4(a).

 

1.17 Outstanding Company Voting Securities - shall have the meaning provided
herein at Section 1.4(a).

 

1.18 Participant - shall mean a Director who has elected to defer the receipt of
compensation or a Director who is required to defer the receipt of the
Restricted Share Units in accordance with the terms of this Plan.

 

1.19 Person - shall have the meaning provided herein at Section 1.4(a).

 

1.20 Plan - shall mean this Directors’ Deferred Compensation Plan I, as it may
be amended from time to time pursuant to Articles XI and XIV, and shall be
effective for deferrals of Compensation pursuant to Article III and crediting of
Restricted Share Units pursuant to Article IV, for periods ending prior to
January 1, 2005.

 

1.21 Restricted Deferred Compensation Account - shall mean, with respect to any
Participant, the total amount of the Company’s liability for payment of
Restricted Share Units to the Participant under this Plan.

 

3



--------------------------------------------------------------------------------

1.22 Restricted Share Unit - shall mean the entry in a Restricted Deferred
Compensation Account of a credit equal to one Share that will be restricted
until death, retirement or termination of Board service.

 

1.23 Share - shall mean a share of the Company’s authorized voting Common Stock
($1.00 par value per share) and any share or shares of stock of the Company
hereafter issued or issuable in substitution or exchange for each such share.

 

1.24 Share Unit - shall mean the entry in a Deferred Compensation Account of a
credit equal to one Share.

 

ARTICLE II

 

Voluntary Deferral of Directors’ Compensation

 

2.1 Election to Defer. Prior to the beginning of any calendar quarter, a
Participant may elect to defer all or a portion of the Compensation that would
otherwise be paid to the Participant in the next succeeding calendar quarter, by
filing a written notice of election with the Committee on the form(s) prescribed
by the Committee. Any such deferral election shall apply only to Compensation to
be earned on or after the first day of the calendar quarter following the
calendar quarter in which the election is received by the Committee, but in no
event will apply to Compensation to be earned in calendar quarters beginning on
or after January 1, 2005. An election to defer, made in accordance with this
Article II shall be irrevocable. The deferral election form(s) also will permit
the Participant to specify:

 

(a) the percentage of Compensation to be deferred;

 

(b) the form of deferral, being either Cash Units, Share Units, or a combination
of the two and the percentage allocations of such;

 

(c) the selection of a method of payment as set forth in Article III; and

 

(d) the designation of a beneficiary as set forth in Article V.

 

Without any further action by Participant, the choices specified in the
Participant’s Deferred Payment Election Form regarding the percentage of
Compensation deferred, the form of deferral, the designation of a beneficiary,
and the method of payment shall each continue and be applied from calendar
quarter to calendar quarter to amounts yet to be deferred. Until further express
written notification, on a form prescribed by the Committee, to the contrary,
these choices shall continue to be applied to amounts to be credited to such
Deferred Compensation Account balance prospectively.

 

4



--------------------------------------------------------------------------------

2.2 Change in Method of Payment Following Commencement of Distribution or
Payment. After payment or distribution of amounts credited to the Participant’s
Deferred Compensation Account has commenced, the Participant may not change the
period of time for which such amounts are payable. However, the Participant may
convert installment payments to a lump sum distribution subject to a penalty
equal to a five percent (5%) reduction in the balance of the Participant’s
Deferred Compensation Account, which shall be forfeited to the Company.

 

2.3 Amount of Deferral. The amount of Compensation to be deferred shall be
designated by the Participant as a percentage of the Director’s Compensation in
multiples of five percent (5%) but shall not be less than ten percent (10%).

 

2.4 Time of Election. Except as otherwise determined by the Committee in its
sole discretion, an election to defer must be filed and received by the
Committee by the end of the calendar quarter preceding the calendar quarter in
which the Compensation is to be earned. A new Director may also elect to defer
Compensation prior to the commencement of his or her term in office.

 

ARTICLE III

 

Voluntary Deferred Compensation Accounts

 

3.1 Creation of Voluntary Deferred Compensation Accounts. Compensation deferred
hereunder shall be credited to a Deferred Compensation Account established by
the Company for each Participant. The Participant must elect to convert the
deferred compensation to either Cash Units or Share Units, which shall be
credited to a Participant’s Deferred Compensation Account as set forth in the
Plan.

 

3.2 Crediting Share Units. Share Units shall be credited to a Participant’s
Deferred Compensation Account at the time the Compensation would otherwise have
been paid had no election to defer been made. The number of Share Units to be
credited to the Deferred Compensation Account shall be determined by dividing
the Compensation by the average closing price for Shares as published in the
Wall Street Journal under the caption “New York Stock Exchange Composite
Transactions” for the ten (10) day period prior to the day on which the
Compensation would otherwise have been paid. Any fractional Share Units shall
also be credited to a Participant’s Deferred Compensation Account. The number of
Share Units in a Deferred Compensation Account shall be appropriately adjusted
by the Committee in the event of changes in the Company’s outstanding common
stock by reason of a stock dividend or distribution, recapitalization, merger,
consolidation, split-up, combination, exchange of shares or the like, and such
adjustments shall be conclusive. Share Units shall not entitle any person to the
rights of a stockholder.

 

5



--------------------------------------------------------------------------------

3.3 Crediting Cash Units. Cash Units shall be credited to a Participant’s
Deferred Compensation Account at the time Compensation would otherwise have been
paid had no election to defer been made.

 

3.4 Crediting Dividend Equivalents. For Share Units, the Company shall credit
the Participant’s Deferred Compensation Account with Dividend Equivalents being
equal to the dividends declared on the Company’s Shares. The crediting shall
occur as of the date on which said dividends are paid. The number of Share Units
to be credited to the Deferred Compensation Account shall be calculated by
dividing the Dividend Equivalents by the average closing price for Shares as
published in the Wall Street Journal (under the caption “New York Stock Exchange
Composite Transactions”) or any other publication selected by the Committee for
the period of ten (10) trading days prior to the day on which the dividends are
paid on the Company’s Shares. Any fractional Share Units shall also be credited
to a Participant’s Deferred Compensation Account.

 

3.5 Crediting Interest Equivalents. For Cash Units credited to their Deferred
Compensation Accounts, the Company shall credit the Participant’s Deferred
Compensation Account on a quarterly basis with an Interest Equivalent.

 

3.6 Share Unit Conversion. Immediately upon termination of Board service, and so
prior to the commencement of any payout or distribution of any amounts
hereunder, a Participant may make a one-time election to convert to Cash Units
all or a portion of the balance of Share Units in such Participant’s Deferred
Compensation Account. Any Share Units so converted to Cash Units as a result of
this one-time conversion election shall be valued at the average closing price
for Shares as published in the Wall Street Journal (under the caption “New York
Stock Exchange Composite Transactions”) or any other publication selected by the
Committee for the ten (10) day period immediately prior to such one-time
conversion election.

 

3.7 Time of Payment.

 

(a) Benefit Commencement Date. All payments of a Participant’s Deferred
Compensation Account not in pay status on January 1, 2005 shall be on the first
day of the calendar year following termination of Board service. Upon the death
of a Director or former Director, prior to the final payment of all amounts
credited to his or her Deferred Compensation Account, the balance of the
Deferred Compensation Account shall be paid in accordance with Article V.
Provided, however, in no event shall any payment or distribution be made within
six (6) months of the Compensation being earned.

 

6



--------------------------------------------------------------------------------

3.8 Method of Payment. For all payments not in pay status on January 1, 2005, a
Participant in this part of the Plan shall receive a lump sum payment in cash of
all deferred compensation credited to such Participant’s Deferred Compensation
Account. Share Units credited to the Participant’s Deferred Compensation Account
shall be valued at the average closing price for Shares as published in the Wall
Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to each new calendar year.

 

ARTICLE IV

 

Restricted Deferred Compensation Accounts

 

4.1 Creation of Restricted Deferred Compensation Accounts. Compensation deferred
under this Article IV shall be credited to a Restricted Deferred Compensation
Account established by the Company for each Participant. The Restricted Deferred
Compensation Accounts will be initialized as of February 15, 1996 by
transferring to the Plan the present value of the accrued benefits of each
Participant in the Non-Employee Directors’ Retirement Plan. The present value of
these accrued benefits will then be converted into Restricted Share Units. The
number of Restricted Share Units to be credited to the Restricted Deferred
Compensation Account of each Participant will be determined by using the average
closing price for Shares as published in the Wall Street Journal (under the
caption “New York Stock Exchange Composite Transactions”) or any other
publication selected by the Committee for the ten (10) business days prior to
February 15, 1996. Payout of these Restricted Share Units that has not commenced
prior to January 1, 2005 shall commence in accordance with the provisions of
Section 4.5(a) of the Plan.

 

4.2 Crediting Share Units. If the Committee elects to do so, for each year
ending before January 1, 2005, in conjunction with either the Participant’s
election or re-election to the Board, a yearly dollar amount (“Yearly Credit”)
will be credited to a Participant’s Restricted Deferred Compensation Account in
the form of Restricted Share Units. The number of Restricted Share Units
credited to a Participant’s Restricted Deferred Compensation Account shall be
determined by dividing the Yearly Credit by the average closing price for Shares
as published in the Wall Street Journal (under the caption “New York Stock
Exchange Composite Transactions”) or any other publication selected by the
Committee for the ten (10) day period prior to the Company’s annual meeting. Any
fractional Restricted Share Units shall also be credited to a Participant’s
Restricted Deferred Compensation Account. The number of Restricted Share Units
in a Restricted Deferred Compensation Account shall be appropriately adjusted by
the Committee in the event of changes in the Company’s outstanding common stock
by reason of a stock dividend or distribution, recapitalization, merger,
consolidation, split-up, combination, exchange of shares

 

7



--------------------------------------------------------------------------------

or the like, and such adjustments shall be conclusive. Restricted Share Units
shall not entitle any person to the rights of a stockholder.

 

4.3 Crediting Dividend Equivalents. The Company shall credit the Participant’s
Restricted Deferred Compensation Account with Dividend Equivalents being equal
to the dividends declared on the Company’s Shares. The crediting shall occur as
of the date on which said dividends are paid. The number of Restricted Share
Units to be credited to the Restricted Deferred Compensation Account shall be
calculated by dividing the Dividend Equivalents by the average closing price for
Shares as published in the Wall Street Journal (under the caption “New York
Stock Exchange Composite Transactions”) or any other publication selected by the
Committee for the period of ten (10) trading days prior to the day on which the
dividends are paid on the Company’s Shares. Any fractional Restricted Share
Units shall also be credited to a Participant’s Restricted Deferred Compensation
Account.

 

4.4 Restricted Share Unit Conversion. Immediately upon termination of Board
service, and so prior to the commencement of any payout or distribution of any
amounts hereunder, a Participant may make a one-time election to convert to Cash
Units all or a portion of the balance of Restricted Share Units in such
Participant’s Restricted Deferred Compensation Account. Any Restricted Share
Units so converted to Cash Units as a result of this one-time conversion
election shall be valued at the average closing price for Shares as published in
the Wall Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to such one-time conversion election.

 

4.5 Time of Payment.

 

(a) Benefit Commencement Date for Restricted Deferred Compensation Account. All
payments of a Participant’s Restricted Deferred Compensation Account not in pay
status on January 1, 2005 shall be made on the first day of the calendar year
following termination of Board service. Upon the death of a Director or former
Director, prior to the final payment of all amounts credited to his or her
Deferred Compensation Account, the balance of the Restricted Deferred
Compensation Account shall be paid in accordance with Article V. Provided,
however, in no event shall any payment or distribution be made within six
(6) months of the Compensation being earned.

 

(b) Acceleration of Benefit Commencement Date Prior to Payment. At any time
prior to the commencement of any payment or distribution of a Participant’s
Restricted Deferred Compensation Account, such Participant may request in
writing to accelerate the receipt of all or a specified portion of such
Restricted Deferred Compensation Account amounts to the first day

 

8



--------------------------------------------------------------------------------

of any calendar quarter; provided, however, that such date is at least six
(6) months after the end of the quarter in which the Compensation is earned. Any
such acceleration will be subject to a penalty equal to a five percent
(5%) reduction in the balance of the Participant’s Restricted Deferred
Compensation Account, which shall be forfeited to the Company.

 

4.6 Method of Payment. For all payments not in pay status on January 1, 2005, a
Participant shall receive a lump sum payment in cash of all deferred
compensation credited to such Participant’s Restricted Deferred Compensation
Account. Share Units credited to the Participant’s Restricted Deferred
Compensation Account shall be valued at the average closing price for Shares as
published in the Wall Street Journal (under the caption “New York Stock Exchange
Composite Transactions”) or any other publication selected by the Committee for
the period of ten (10) trading days immediately prior to each new calendar year.

 

4.7 Change in Method of Payment Following Commencement of Distribution or
Payment. After payment or distribution of amounts credited to the Participant’s
Restricted Deferred Compensation Account has commenced, the Participant may not
change the period of time for which such amounts are payable. However, the
Participant may convert installment payments to a lump sum distribution subject
to a penalty equal to a five percent (5%) reduction in the balance of the
Participant’s Restricted Deferred Compensation Account, which shall be forfeited
to the Company.

 

ARTICLE V

 

Designation of Beneficiaries

 

5.1 Designation of Beneficiary. The Participant shall name one or more
beneficiaries and contingent beneficiaries to receive any payments due
Participant at the time of death. No designation of beneficiaries shall be valid
unless in writing signed by the Participant, dated and filed with the Committee
during the lifetime of such Participant. A subsequent beneficiary designation
will cancel all beneficiary designations signed and filed earlier under this
Plan, and such new beneficiary designation shall be applied to all amounts
previously credited to the Participant’s Deferred Compensation Account (or
Restricted Deferred Compensation Account, as the case may be), as well as to any
amounts to be credited to such Participant’s Deferred Compensation Account (or
Restricted Deferred Compensation Account, as the case may be), prospectively. In
case of a failure of designation, or the death of the designated beneficiary
without a designated successor, distribution shall be paid in one lump sum to
the estate of the Participant.

 

9



--------------------------------------------------------------------------------

5.2 Spouse’s Interest. The interest in any amounts hereunder of a spouse who has
predeceased the Participant shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.

 

5.3 Survivor Benefits. Upon the Participant’s death, any balances in the
Participant’s Deferred Compensation Account and Restricted Deferred Compensation
Account shall be paid in a lump sum on the later of the first day of the
calendar year following the Participant’s death or the date that is thirty
(30) days after the Participant’s death.

 

ARTICLE VI

 

Source of Payments

 

All payments of deferred compensation shall be paid in cash from the general
funds of the Company and the Company shall be under no obligation to segregate
any assets in connection with the maintenance of a Deferred Compensation Account
or Restricted Deferred Compensation Account, nor shall anything contained in
this Plan nor any action taken pursuant to the Plan create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
Participant. Title to the beneficial ownership of any assets, whether cash or
investments, which the Company may designate to pay the amount credited to the
Deferred Compensation Account or a Restricted Deferred Compensation Account
shall at all times remain in the Company and Participant shall not have any
property interest whatsoever in any specific assets of the Company.
Participant’s interest in the Deferred Compensation Account or a Restricted
Deferred Compensation Account shall be limited to the right to receive payments
pursuant to the terms of this Plan and such rights to receive shall be no
greater than the right of any other unsecured general creditor of the Company.

 

ARTICLE VII

 

Change in Control

 

7.1 Effect of Change in Control on Payment. Anything to the contrary in this
Plan notwithstanding, at any time a Participant may make an election (a “Change
in Control Election”) to receive, in a single lump sum payment, upon the
occurrence of a Change in Control, the balance of his or her Deferred
Compensation Account and Restricted Deferred Compensation Account, as of the
valuation date immediately preceding the Change in Control.

 

10



--------------------------------------------------------------------------------

Any Change in Control Election or revocation of an existing Change in Control
Election shall be null and void if a Change in Control occurs within 12 months
after it is made, and the Participant’s most recent preceding Change in Control
Election, if timely made and not revoked at least 12 months before the Change in
Control, shall remain in force. Each such election or revocation shall be in
writing and in conformity with such rules as may be prescribed by the Committee.
If no Change in Control Election is in force upon the occurrence of a Change in
Control, from the date of such Change in Control and for twelve (12) months
thereafter, each Participant, whether or not he or she is still an employee of
the Company, shall have the right to withdraw, in a single lump-sum cash
payment, an amount equal to ninety-five percent (95%) of the balance of each of
his or her Deferred Compensation Account and Restricted Deferred Compensation
Account (a “95% Withdrawal”), as of the valuation date immediately preceding the
date of withdrawal; provided, however, that if this option is exercised, such
Participant will forfeit to the Company the remaining five percent (5%) of the
balance of each such account (as of the valuation date immediately preceding the
date of withdrawal) from which the funds are withdrawn as a penalty. Payments
pursuant to a 95% Withdrawal shall be made as soon as practicable, but no later
than thirty (30) days after the Participant notifies the Committee in writing
that he/she is exercising his/her right to undertake a 95% Withdrawal.

 

7.2 Amendment on or after Change in Control. On or after a Change in Control, or
before, but in connection with, a Change in Control, no action, including by way
of example and not of limitation, the amendment, suspension or termination of
the Plan, shall be taken which would adversely affect the rights of any
Participant or the operation of this Article VII with respect to the balance in
the Participant’s Accounts immediately before such action.

 

7.3 Attorney’s Fees. The Company shall pay all legal fees and related expenses
incurred by a Participant in seeking to obtain or enforce any payment, benefit
or right such Participant may be entitled to under the plan after a Change in
Control. The Participant shall reimburse the Company for such fees and expenses
at such time as a court of competent jurisdiction, or another independent third
party having similar authority, determines that the Participant’s claim was
frivolously brought without reasonable expectation of success on the merits
thereof.

 

ARTICLE VIII

 

Nonalienation of Benefits

 

Participant shall not have the right to sell, assign, transfer or otherwise
convey or encumber in whole or in part the right to receive any payment under
this Plan except in accordance with Article V.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

 

Acceptance of Terms

 

The terms and conditions of this Plan shall be binding upon the heirs,
beneficiaries and other successors in interest of Participant to the same extent
that said terms and conditions are binding upon the Participant.

 

ARTICLE X

 

Administration of the Plan

 

The Plan shall be administered by the Committee which may make such rules and
regulations and establish such procedures for the administration of this Plan as
it deems appropriate. In the event of any dispute or disagreements as to the
interpretation of this Plan or of any rule, regulation or procedure or as to any
questioned right or obligation arising from or related to this Plan, the
decision of the Committee shall be final and binding upon all persons.

 

ARTICLE XI

 

Termination and Amendment

 

The Plan may be terminated at any time by the Board of Directors of Sunoco, Inc.
and may be amended at any time by the Committee provided, however, that no such
amendment or termination shall adversely affect the rights of Participants or
their beneficiaries with respect to amounts credited to Deferred Compensation
Accounts or Restricted Deferred Compensation Accounts prior to such amendment or
termination, without the written consent of the Participant.

 

ARTICLE XII

 

Construction

 

In the case any one or more of the provisions contained in this Plan shall be
invalid, illegal or unenforceable in any respect the remaining provisions shall
be construed in order to effectuate the purposes hereof and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

ARTICLE XIII

 

Governing Law

 

This Plan shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.

 

12



--------------------------------------------------------------------------------

ARTICLE XIV

 

Cessation of Deferrals of Compensation and Crediting of Restricted Share Units
under the

Plan Effective January 1, 2005

 

Notwithstanding any other provision of the Plan, no Director may elect to defer
any portion of his or her Compensation payable by the Company to his or her
Deferred Compensation Account after December 31, 2004 pursuant to Article III of
the Plan, and no amounts may be credited by the Committee to a Director’s
Restricted Deferred Compensation Account under Article IV of the Plan after
December 31, 2004. It is intended that all amounts deferred by or with respect
to a Director after December 31, 2004 will be pursuant to the Directors’
Deferred Compensation Plan II. It is further intended that all amounts credited
to Participants’ Deferred Compensation Accounts and Restricted Deferred
Compensation Accounts under the Plan made before January 1, 2005 (including
Dividend Equivalents and Interest Equivalents credited with respect to such
deferrals) not be subject to IRC Section 409A, and no action shall be taken that
would constitute a material modification to a benefit or right under the Plan as
existing on October 3, 2004, as set forth under Proposed Regulation
1.409A-6(a)(4), or such other guidance as may be applicable under IRC
Section 409A.

 

13